PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/196,919
Filing Date: 20 Nov 2018
Appellant(s): TATESHITA, Yasushi



__________________
Brian K. Dutton
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 10/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1/. Claims 8, 9, 151, 133,172, 183, 191, 197 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 8, 9, “said stress applying layer” lacks antecedent basis.
Claim 151 is confusing and indefinite since it is unclear as to where the “offset spacers” is defined.
what part of the bottom surfaces of the depressions is considered as “a part of said bottom surface” for used to measure the difference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2/. Claims 1, 10, 175 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lee at al. (cited US 2005/0051867).
Regarding to claims 1, 10, 175:
Lee, Figs. 2a-2e and related text disclosed the claimed semiconductor device including both n-type and p-type MOSFETs, the device comprising a semiconductor substrate 203 with an element formation region 204 projecting from a base portion of the substrate 203 and extending in a first direction along the base portion; element isolation regions 202 buried in the semiconductor substrate 203 such that said element formation region 204 of said semiconductor substrate 203 is flanked by element isolation regions 202, element isolation regions 202 having upper surfaces; a gate 
Lee, paragraphs [0032]-[0034] and related Figs. 3a-3c, discloses the depression 206 or steps has depths Dv1-Dv3 within the claimed range of 3nm-30nm.  Particularly, fig. 3b and paragraph [0033] discloses the same structure as in the instant invention with a semiconductor material 238 having atop surface 236 vertically separated (Dv2) from the bottom surface 240 of the STI 242 by about 200 angstroms.

    PNG
    media_image2.png
    596
    871
    media_image2.png
    Greyscale


[AltContent: textbox (1st direction)][AltContent: textbox (2nd direction)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    1153
    959
    media_image3.png
    Greyscale

Lee does not expressly disclose subsequent manufacturing steps of forming source-drain regions within the element formation region 204 so as to extend below said upper surfaces of the element isolation regions 202; however, it would have been 

3/. Claims 1, 2, 3, 5, 6, 7, 10, 109-113, 117, 133-135, 142-151, 154-155, 163-164, 172, 175, 176, 183,186, 197 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Liaw (cited US 7,592,675) in view of Lee at al. (cited US 2005/0051867).
Regarding to claims 1, 6, 10, 133-135, 154-155, 163-164, 172, 175, 183, 197:
Liaw, Figs. 1-9 and related text disclosed a semiconductor device including both n-type and p-type MOSFETs, Figs. 7C, 8 (reproduced below) particularly show the claimed semiconductor device comprising a semiconductor substrate 20 with an element formation region 36, 40 projecting from a base portion of the substrate 20 and extending in a first direction along the base portion; element isolation regions 24, 26, 28, 30 buried in the semiconductor substrate 20 such that the element formation region 36, 40 of the semiconductor substrate 20 is flanked by element isolation regions 24, 26, 28, 30; a gate electrode 48, 52 on element formation region 36, 40 with a gate insulating film 46, 50 interposed between gate electrode 48, 52 and element formation region 36, 40, gate electrode 48, 52 crossing element formation region 36, 40 in a second 

    PNG
    media_image4.png
    663
    926
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    776
    926
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    658
    886
    media_image6.png
    Greyscale

Regarding to claim 2:
Liaw, Fig. 8 show surfaces of the source/drain regions 60, 62 are at position equal in height to the surface of the semiconductor substrate, and Fig. 9 shows surfaces of the source/drain regions 66 are at position higher than the surface of the semiconductor substrate 36.
Regarding to claims 3, 7, 109-113, 117, 176, 186:
Liaw, Fig. 9, col. 5, lines 35-55 discloses source/drain 66 of SiGe which applies compressive stress to the channel region in the first direction.
Regarding to claim 5:

Regarding to claims 142-145:
Liaw, col. 4, lines 35-46 discloses the use of high-k for forming gate insulating film, and metal or the combination of polysi, metals, metal silicides for gate electrode.
Regarding to claims 146, 147, 150:
Liaw, Fig. 7C shows the width W’ is longer than the height H’. Col. 4, lines 28-29 discloses the channel width W is 0.5 micron or less.
Regarding to claims 148, 149, 151:
Liaw, Fig. 9, col. 5, lines 15-17 shows the spacers which flanks the gate electrode where the inner part of the spacer is considered as offset spacer and the outer part is considered as side wall spacer.

Liaw, col. 4, lines 18-23 discloses the recess having vertical distance D is preferably greater than about 30nm; however, it will be scaled accordingly with the scaling of the formation technology.
Liaw does not expressly disclose the depth of the depression is  from 3nm to 30nm as claimed; however, Liaw, col. 6, first paragraph discloses the ratio of height H’ to a width W’ is less than about 1, and more likely to be less than about 0.5.  Given the channel width is shrunk to less than 40nm as disclosed on col. 4, lines 25-29, the difference height H’ between the upper surface of the channel region and the bottom surfaces of the depressions would be about 20nm or less.

The difference height recited in the instant claims is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art. As noted in In re Aller, the selection of reaction parameters such as temperature and concentration would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed “critical ranges” and the applicant has the burden of proving such criticality...More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art at the time the invention was made would have selected a suitable depth for forming a recess in STI layer as 

4/. Claims 3, 4, 8, 9, 114-116, 118-131, 136-141, 152-153, 156-162, 165-171, 173-174, 177-182, 184-185, 187-196,198 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liaw in view of Lee as applied to claims 1, 2, 3, 5, 7, 10, 109-113, 117, 142-151, 175, 176, 186,  above, and further in view of Yeo et al. (cited US 6,867,433).
The combination teachings of Liaw in view of Lee discloses substantially the claimed semiconductor as noted above, except the use of silicide over source/drain regions, SiN as a stress liner film over the gate electrode to apply compressive stress to the channel region.
Yeo, Figs. 5, 12j (reproduced below) and related text teaches the use of silicide 192 over source/drain regions 172, 174 (Fig. 12j), and silicon nitride film 166 over the transistor structure to introduce stress in the channel region (Fig. 5).

    PNG
    media_image7.png
    515
    696
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    556
    806
    media_image8.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used silicides over source/drain regions in order to reduce ohmic contact, and silicon nitride film as a stress liner film over the gate structure, and selected a suitable process conditions to form a tensile or compressive stress of the strain in the channel as suggested by Yeo in Liaw and Lee’s semiconductor structure in order to improve the device performance.

NEW GROUNDS OF REJECTION
None

WITHDRAWN REJECTIONS
None

(2) Response to Argument
Appellant’s arguments as presented in the Brief are not persuasive.

Regarding to section VI.B.1. in the Brief, page 34 with respect to the rejection of claims 8, 9 under 35 U.S.C 112, second paragraph: 
 
- Claim 8 recites “said stress applying layer” which lacks proper antecedent basis since there is no “stress applying layer” recited in the previous claims, and “a stress applying film” recited in claim 3 is not “said stress applying layer”. 
- Claim 9 recites “said stress applying layer” which lacks proper antecedent basis since there is no “stress applying layer” recited in the previous claims, and “a stress applying insulating film”  recited in claim 4 is not “said stress applying layer”.
 
Appellant relied on the previous patent prosecution of record and concluded that there is no clear error based on the action of the previous Examiner; however, Patent Office must have the flexibility to correct and reconsider prior decisions that it may find to have been in error, see In Re Schmidt 153 USPQ 640 (CCPA’ 67); In Re Citron 140 USPQ 220 (CCPA’ 64), and the actions have been made by one Examiner are not binding on subsequent Examiner, see In Re Riddle 169 USPQ 45; In Re Willis 172 USPQ 667; In Re Bode 193 USPQ 12; In Re Giolito 188 USPQ 645.

Regarding to section VI.B.2. in the Brief, pages 35-36 with respect to the rejection of claim 151 under 35 U.S.C 112, second paragraph:  

The claim 151 depends on the device claim 10, further recites “wherein a thickness of one of offset spacers…” without even defining “offset spacers” within the structure of claim 10.  Appellant has pointed to the present specification and related Fig. 6C to show the location of offset spacers 23 formed on the sidewall of dummy gate 52, and asserted that the claims are read in light of the specification and the meaning of the claim is entirely clear, and “Thus, the metes and bounds of the claims could be understood by the skilled artisan”.  This is not persuasive.  It is agreed that claims are to be read in light of the specification; however, limitations from the specification must not be read into the claims.  Am. Inc. v. Kee-Vet Labs Inc. 12 USPQ 2d 1474, 1476 (Fed. Cir. 1989); DuPont v. Phillips Petroleum Co. 7 USPQ 2d 1129 (Fe. Cir. 1988); In re Yamamoto 222 USPQ 934 (Fe. Cir.  1984); Case v. CPC International Inc. 221 USPQ 196 (Fed. Cir. 1984).    

Regarding to section VI.B.3. in the Brief, pages 36-38 with respect to the rejection of claims 133, 172, 183, 191, 197 under 35 U.S.C 112, second paragraph:  

Claims 133, 172, 183, 191, 197 are rejected under 35 U.S.C. 112, second paragraph as it is unclear to what part of the bottom surfaces of the depressions is a part of said bottom surface (emphasis added)” for used to measure the difference.
Appellant again pointed to the specification to show the difference of a height between the upper surface of the channel region 14 and the bottom of the depression 15 which is from 3nm to 30nm; however, the claims recite “a part of the bottom surface”, not the bottom surface for used in measure the difference as is disclosed in the specification.  Appellant fails to show which part of the bottom surfaces of the depression is used for measuring the difference as is recited in the claims.

Regarding to section VI.C.1. in the Brief, pages 38-39 with respect to the rejection of claims 1, 10, 175 under pre-AIA  35 U.S.C 102(b)/103(a): 
 
Contrary to the Appellant’s conclusion in his Brief, page 39, last paragraph that “Lee fails to shows, either expressly or inherently, that is well-known to form source/drain regions by implanting dopants on both sides of a gate electrode.  Thus Lee fails to disclose, teach or suggest source-drain regions formed in element formation region on both sides of a gate electrode”.  As noted in the Office Action, although Lee, while discloses the step of improving the gate dielectric of the conventional 6T SRAM memory cell as shown in Fig. 1(a), does not expressly disclose the subsequent steps of forming source-drain regions in active region 204 on both sides of the gate electrode 214 of transistor 215 shown in Fig. 2d; however, Lee, para [0025], last sentence clearly discloses the well-known subsequent manufacturing steps, including ion-implantation to form a transistor 215.  Lee, Fig. 1(a) depicts the well-known circuitry of a conventional 
Appellant has tried to ignore the fact that a basic structure of a MOS transistor must include a source, drain regions formed in active regions on both sides of the gate electrode so that the gate can be used to control the current flowing in the channel region between source and drain as disclosed all over the art of record (see Liaw, Fig. 9 shown above with source/drain region 66 formed on both side of gate 52; or Yeo, Fig. 12j shown above with source/drain region 172/174 formed on both sides of gate electrode 160).  Note also the admitted prior art as shown in Fig. 12 of the present invention which depicts an ordinary MOS transistor 101 with source-drain regions 127, 128 formed on both sides of the gate electrode.
The source/drain formation is inherently disclosed in Lee’s Background of the invention as shown in Fig. 1(a) and recited in claim 28 as noted above.  Without source/drain regions in Lee’s transistor as alleged by Appellant, the transistor definitely could not be operated, and the well-known 6T SRAM circuitry of Fig. 1(a) in Lee’s Background of the invention and recited in claim 28 could not be formed. 








[AltContent: arrow][AltContent: textbox (Second N-type transistor)][AltContent: arrow][AltContent: textbox (Drain connected to a first node)][AltContent: textbox (Source connected to bit line BL)][AltContent: textbox (First N-type transistor)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gate connected to word line WL)][AltContent: arrow]
    PNG
    media_image9.png
    923
    748
    media_image9.png
    Greyscale


Regarding to section VI.C.2. in the Brief, pages 40-48 with respect to the rejection of claims 1, 10, 175 under pre-AIA  35 U.S.C 102(b)/103(a):  

Claims 1, 10, 175 recite “a depth of said depressions is from 3nm to 30nm” which is clearly disclosed by Lee.  Lee, in one embodiment shown in Fig. 3b and paragraph [0033], teaches the same structure as in the instant invention with a semiconductor material 238 having atop surface 236 vertically separated (Dv2) from the bottom surface 240 of the STI 242 by about 200 angstroms or 20nm which is within the claimed range of from 3nm to 30nm.  
Contrary to the Appellant’s argument in his Brief, page 45, first paragraph that “However, paragraph [0033] of Lee fails to disclose, teach or suggest that the top surface 236 being vertically separated (Dv2) from the bottom surface 240 by about 200 angstroms is a parameter recognized in the prior art as a parameter that would affect a transistor in Lee”.  Since the claimed range is clearly anticipated by Lee; therefore, the result would be the same.  Moreover, the present claims do not recite any affect imposed on the device from the claimed parameter.  

Regarding to section VI.D. in the Brief, pages 49-57 with respect to the rejection of claims 1, 2, 3, 5, 6, 7, 10, 109-113, 117, 133-135, 142-151, 154-155, 163-164, 172, 175, 176, 183, 186, 197 under pre-AIA  35 U.S.C 103(a) as being unpatentable by Liaw in view of Lee et al.:  

absence of grooves in STI regions 24 and 26.  Fig. 8 of Liaw fails to depict the claimed depressions”.  Appellant’s attention is respectfully directed to Liaw, Fig. 6 and related text on col. 4, second paragraph for the step of etching to recess top portions of exposed STI region 24, 26, 28 and 30 after the step of masking the structure with photoresist 42 shown in Fig. 5.  Fig. 8 of Liaw is the result of grooves or depressions formed by etching STI regions 24, 26.  Liaw does not expressly disclose the claimed range of the depressions from 3nm to 30nm; however, Liaw clearly suggests the ratio of height H (i.e. the depth of the depression) of active region 44 to width W could be scaled accordingly with the scaling of the information technology (col. 4, lines 20-23).  In a preferred embodiment, Liaw discloses the ratio of H to W is preferably greater than about 0.5 or about 1 (col. 4, lines 25-28); in another embodiment as shown in Fig. 7C, and disclosed on col. 6, first paragraph, the ratio of H’ to W’ is suggested to be less than about 1, and more likely to be less than about 0.5.  Given the channel width W (of the current nano-technology) is scaled down to 40nm or less as disclosed by Liaw on col. 4, lines 25-29, the depression depth H between the top surface of the active region and the top surface of the adjoining STI region would be about 20nm to 40nm (with ratio of H/W of about 0.5 to 1), or about 20nm or less (with ratio of H/W less than 0.5). 
Liaw, while discloses the vertical distance H is preferably greater than 30nm (col. 4, lines 17-18), Liaw also limits the ratio of H/W to about 1 or 0.5 or less which is within the claimed range, as noted above.  The device performance is inherently affected by the stress in the STI regions applied to the channel region based on the selection of the 
Lee, as noted above, teaches the step of improve the device performance by varying step height between the top surface of active region and the bottom surface of the STI region, preferably less than 200 angstroms or 20 nm (Lee, para [0033], [0039]).
The device performance is obviously affected by stress applied to the channel or active region by the STI regions, and both Liaw and Lee suggest varying the step height or depressions in the STI regions within the claimed range in order to optimize the device performance.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a suitable depressions’ depth as suggested by both Lee and Liaw for the best result.  

Regarding to section VI.E. in the Brief, pages 57-59 with respect to the rejection of claims 3, 4, 8, 9, 114-116, 118-131, 136-141, 152-153, 156-162, 165-171, 173-174, 177-182, 184-185, 187-196, 198 under pre-AIA  35 U.S.C 103(a) as being unpatentable by Liaw in view of Lee et al. as applied to claims 1, 2, 3, 5, 6, 7, 10, 109-113, 117, 133-135, 142-151, 154-155, 163-164, 172, 175, 176, 183, 186, 197 and further in view of Yeo et al.

Appellant, on pages 58-59 of the Brief, has pointed to Fig. 7 of Yeo to show that Yeo fails to show depressions in the isolation region 158; however, Yeo has not been relied for the teaching of depressions but for the use of silicide and nitride films formed 
Note that the rejection is based on the combination teaching of the references, and it does not overcome by pointing out that one reference does not contain a particular teaching when the reliance for that teaching was on another reference.  In Re Lyons 150 PQ 741. 
 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

Conferees:
/Minh Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.